Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Claim Status
Claims 1, 3-8, 10, 12, 16-17, 19-21 and 28-29 are pending. Claim 24 has been canceled. Claim 16 has been amended. Claims 16 and 21 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, Cpd22 and leukemia. Claims 1, 3-8, 10, 12, 17, 19-20 and 28-29 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new rejection.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a method for treatment of Bcr-Abl1T315I positive chronic myeloid leukemia (CML) in a subject, comprising administering to the subject an inhibitor of the expression, function and/or stability of integrin-linked kinase (ILK).
When referring to the “inhibitor of the expression, function and/or stability of ILK”, the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”

Thus, the claims and the specification fail to provide written description for the broad genus. 
The MPEP states that a broad genus can be described by a showing of representative number of examples. 
The specification provides no specific examples of inhibitors of the expression, function and/or stability of ILK, other than Cpd22, QLT0267, KP-392 and OSU-T315.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Claim Rejections - 35 USC § 102
The rejection of claims 16 and 21 under 35 USC 102(a)(1) as being anticipated by de la Puente et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This rejection is maintained.
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over de la Puente et al. (Leuk Res.: S0145-2126(15)30377-510.1016/j.leukres.2015.09.005) in view of Bhamidipati et al. (Ther Adv Hematol. 2013 Apr; 4(2): 103-117).
With respect to claim 16, de la Puente et al. teach that inhibition of ILK in CML cells affects cell cycle and apoptosis, implying that inhibition of ILK may provide a novel strategy of inhibiting the growth and progression of CML (page 9, 2nd para).
de la Puente et al. further teach that the ILK inhibition may be an effective treatment for BCR-ABL-positive leukemia (chronic myelogenous leukemia (CML), page 1, last para) and acute myeloid leukemia (AML) as a single therapy (page 9, 4th para).
de la Puente et al. also teach that “[T]ese data suggest that ILK inhibition may potentiate the effects of BCR-ABL-targeted tyrosine kinase inhibition in Ph+ ALL (page 7, 4th para).
de la Puente et al. additionally teach that “[I]n response to the pressing need for more efficacious treatment approaches and strategies to override drug resistance in advanced stage CML, Ph+ ALL, and AML, we investigated the effects of inhibition of ILK as a potentially novel and effective approach to treatment of these challenging malignancies” (abstract).
With respect to claim 21, de la Puente et al. teach that the inhibitor of ILK is Cpd22 (Abstract; page 2, 3rd para).

Bhamidipati et al. teach that point mutations in the BCR-ABL kinase domain (KD) can lead to imatinib resistance, particularly secondary resistance, and are responsible for treat-ment failure in many cases (page 104, left column, 2nd para), and further teach that “[O]ver 100 different point mutations have been identified so far and important examples include T315I, Y253H and F255K, among others. T315I and certain mutations occurring in the P-loop are the most frequently identified mutations. The T315I mutation (also known as the gatekeeper mutation) is seen in 4–15% of patients with imatinib resistance” (page 104, left column, 3rd para).  
It would have been obvious to one of ordinary skill in the art to treat patients with Bcr-Abl1T315I or Bcr-Abl1Y253H leukemia with Cpd22 because de la Puente et al. teach that Cdp22 inhibited proliferation in imatinib-resistant cells, and Bhamidipati et al. teach that point mutations in the BCR-ABL kinase domain (KD) such as T315I, Y253H and F255K can lead to imatinib resistance.
One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because point mutations in the BCR-ABL kinase domain (KD) such as T315I, Y253H and F255K can lead to imatinib resistance, and further because de la Puente et al. teach that Cdp22 inhibited proliferation in imatinib-resistant cells. 

Response to Arguments
Applicant’s arguments filed on 10/7/2021 have been fully considered but they are not persuasive.
T315I positive CML”.
Applicant also argues that “[T]he Examiner does not provide any evidence of why a skilled artisan would be motivated by in vitro results of de la Puente et al. to achieve a method of treatment of Bcr-Abl1T315I positive chronic myeloid leukemia (CML) in a subject (in vivo), comprising administering to the subject an inhibitor of the expression, function and/or stability of integrin-linked kinase (ILK) with a reasonable expectation of success”.
Applicant further argues that “[t]he combination of de la Puente et al. and Bhamidipati et al. does not teach a method of treatment of imatinib-resistant Bcr-Abl1T315I positive CML by administration of ILK inhibitors. A skilled artisan would not choose ILK inhibition for treatment of Bcr-Abl1T315I positive CML, particularly, because, ILK, like many other tumor targets, is merely one possible tumor target among a large list of alternative tumor targets. This is of particular relevance because de la Puente et al. is silent on ILK inhibition in CML mutants and Bhamidipati et al. teach that CML can be characterized with over 100 different mutations. Further complicated by the fact that various mutations differ in their susceptibility to different therapeutic treatments. The T315I positive CML in a subject, comprising administering to the subject an inhibitor of the expression, function and/or stability of ILK. A combination of de la Puente et al. and Bhamidipati et al., further, do not provide a reasonable expectation of success to a skilled artisan to reach a method of treatment of Bcr-Abl1T35I positive CML in a subject, comprising administration of an inhibitor of the expression, function and/or stability of ILK because in a disease pattern as complex as Bcr-Abl1T315I positive CML it is not possible to conclude from the general condition (i.e., CML) to a specific condition (i.e., CML with a specific mutation or Bcr-Abl1T315I) to arrive at a method of treatment of Bcr-Abl1T315I positive CML as claimed in Claim 16, the inventors had to elucidate the underlying resistance mechanism, which includes hundreds of different mutations, and determine the specific efficacy of Cpd22 on imatinib-resistant mutants to provide the targeted method of treatment of Bcr-Abl1T315I positive CML in a subject, comprising administration of an inhibitor of the expression, function and/or stability of ILK. Indeed, based on de la Puente et al. and Bhamidipati et al., the skilled artisan would not have any reasonable expectation of success to treat patients with Bcr-Abl1T315I positive CML with Cpd22 because de la Puente et al. disclose in vitro studies on wild-type Bcr-Abl imatinib-resistant cells (and not mutant cells) and Bhamidipati et al. disclose hundreds of different point mutations”.
Applicant’s arguments are not persuasive.
In re Keller, 208 USPQ 871 (CCPA 1981).
As discussed in the rejection above, Bhamidipati et al. teach that T315I, Y253H and F255K point mutations in the BCR-ABL kinase domain (KD) can lead to imatinib resistance, particularly secondary resistance, and are responsible for treat-ment failure in many cases. 
Bhamidipati et al. also teach that T315I and certain mutations occurring in the P-loop are the most frequently identified mutations, and further teach that the T315I mutation is seen in 4–15% of patients with imatinib resistance.
Therefore, since de la Puente et al. teach that Cdp22 inhibited proliferation in imatinib-resistant cells, and Bhamidipati et al. teach that point mutations in the BCR-ABL kinase domain (KD) such as T315I can lead to imatinib resistance, it would have been obvious to the skilled artisan to treat patients with Bcr-Abl1T315I leukemia with Cpd22.
The skilled artisan would have had a reasonable expectation of success because T315I point mutations in the BCR-ABL kinase domain (KD) lead to imatinib resistance.
With respect to Applicant’s arguments regarding de la Puente et al. disclosing the use of Cpd22 for ILK inhibition in vitro, but not in vivo, it is noted that de la Puente et al. clearly teach that “[I]n response to the pressing need for more efficacious treatment approaches and strategies to override drug resistance in advanced stage CML, Ph+ 
Thus, a skilled artisan reading de la Puente et al. and Bhamidipati et al. would have been motivated, with a reasonable expectation of success, to develop an effective approach to the treatment of patients with Bcr-Abl1T315I leukemia with Cpd22 because Bhamidipati et al. teach that point mutations in the BCR-ABL kinase domain (KD) such as T315I can lead to imatinib resistance, and de la Puente et al. teach that Cdp22 inhibited proliferation in imatinib-resistant cells.
For the reasons stated above the rejection is maintained.

		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658